Title: From Thomas Jefferson to Nathaniel Burwell, 1 March 1781
From: Jefferson, Thomas
To: Burwell, Nathaniel



Sir
In Council March 1st 1781

I shall be obliged to you if you will put the six months Men of your County under the Care of some officer coming with discharged Militia by this place. Baron Steuben has furnished Officers to go to each of the places of Rendezvous mentioned in my circular Letter to receive the Draughts. None but these can receive them, which renders it necessary that yours should be sent to the Rendezvous. Chesterfield Courthouse, I suppose is the one you will send to where an Officer is ready to receive them. I am, &c. &c.,

T. J.

